Permit
me, at the outset, to extend to you, Mr. President, my
congratulations on your election to the presidency of
the fifty-fifth session of the General Assembly. Let me
also pay a tribute to your predecessor, Mr. Theo-Ben
Gurirab, who guided the work of the previous session
of the General Assembly most successfully.
This session acquires special importance, not
only because it is the first of the new millennium, but
also because it coincides with the convening of the
Millennium Summit, which gathered together, for the
first time, a majority of the world's leaders. Therefore,
the historic instruments that emerged from the Summit
were a culmination of that momentous occasion.
The Republic of Yemen, as President Ali
Abdullah Saleh emphasized in his statement at the
Millennium Summit, is committed to achieving those
ideals and objectives, supporting the leadership role of
the United Nations and promoting the purposes of its
Charter, with a view to upholding the principles of
freedom, equality and justice, so that every society can
assume its national responsibilities for comprehensive
and sustainable development, including poverty
eradication, the provision of food, shelter, health care
and education, ensuring fundamental freedoms, human
rights and democracy and enabling women to play their
role in society.
Accordingly, the Republic of Yemen supports
efforts by the Secretary-General to develop the role,
mechanisms and organs of the international
Organization to meet the challenges of twenty-first
century. It also supports moves towards the renewal
and development of inter-State relations and towards
bringing them into line with new global phenomena
that call for democracy, respect for human rights and
the transformation of globalization into a positive force
that will benefit all inhabitants of the world. In this
connection, the Republic of Yemen reaffirms its
invitation to host the Fifth International Conference of
New or Restored Democracies, to be held in 2003.
Our world has become a single village where
events interact globally with no room for isolationism.
The merging of States' economies is the most
prominent feature of mutual dependency and,
consequently, of shared responsibility aimed at creating
an environment at the national and global levels
conducive to development and poverty eradication.
Good governance, as stated in the United Nations
Millennium Declaration, must exist not only within
each country but at the international level and be based
on laws and transparency in financial, monetary and
trading systems.
2

In our view, this requires that the developed
industrialized countries fulfil their commitments to
provide official development assistance to developing
countries, address the special needs of the least
developed countries, provide debt relief to poor
countries and agree to cancel all official bilateral debts.
Within this context we would also include the removal
of all barriers against the exports of developing
countries seeking access to world markets.
This year our people celebrated the tenth
anniversary of the restoration of blessed Yemeni unity.
The Republic of Yemen has been able to achieve
successes in the democratic process, freedom, justice,
respect for human rights and the enablement of women
to play their role in society. While our people proceed
to incorporate new concepts, with the aim of adapting
to new world developments, they suffer from the
financial burdens and the assumption of tasks inherent
in comprehensive economic and social reform. In
addition, the processes relating to economic
liberalization — lifting subsidies on various foods and
fuel and reducing public services, as prescribed by
international financing institutions — have created
social tensions. We therefore call upon the advanced
industrialized countries to understand this underlying
reality of shared responsibility in the context of
comprehensive and sustainable development in the
developing countries as a guarantee for international
development, security and stability.
The Republic of Yemen has persevered in
advocating attainment of peace and stability at the
regional and the international levels by the surest ways,
namely by resolving all disputes peacefully and
through the use of mechanisms for the resolution of
disputes, which embodies faith in the purposes and
principles of the Charter of the United Nations. We in
the Republic of Yemen are proud to have placed
practical reliance on those principles in resolving
border issues with three neighbouring States: the
Sultanate of Oman, Eritrea and, recently, the Kingdom
of Saudi Arabia.
A new era of brotherhood, cooperation and
mutual interests between the Republic of Yemen and
the fraternal Kingdom of Saudi Arabia was inaugurated
on 12 June 2000, following the signature of a treaty
between the two countries on international territorial
and maritime boundaries. We deem it an historic
achievement by all criteria, since it ends a long period
of tension and instability. The frontiers between the
countries have become bridges of love, brotherhood
and cooperation. This will, unquestionably, contribute
to general stability in the region.
Within this framework one may understand
Yemen's strong desire and long-term efforts to
contribute to a resolution of the problems that have
plagued Somalia. Now that the Arta conference has
been held, the Transitional National Assembly has been
constituted and the country's President has been
elected, we support the implementation of the
resolutions that emerged from the conference. We hope
that the consensus between the representatives of the
various Somali factions present at the conference will
lead to stability and prepare the way for the
commencement of a process of comprehensive and
sustainable development in an atmosphere of national
reconciliation. In this regard, we must commend the
great efforts made by President Ismail Omar Guelleh of
the Republic of Djibouti to ensure the success of the
Arta conference.
The return to normalcy in Somalia will
unquestionably promote security and stability in the
Horn of Africa, which has suffered the scourge of war
and its effects. That suffering can be seen in the cross-
border flows of refugees. In the case of Yemen,
hundreds of thousands of refugees from Somalia and
other States of the region have infiltrated the country
via our coasts. We appeal to the international
community to extend assistance to resolve the problem
of refugees and ensure their return to their homelands
for the sake of stability and reconstruction in the
region.
The Republic of Yemen believes that the peace
that people seek is a peace based on justice, equality
and respect for human rights. Accordingly, peace in the
Middle East should be based primarily on the
restoration of all the legitimate rights of the Palestinian
people. Foremost among those rights is the
establishment of an independent Palestinian State on
Palestinian soil with Jerusalem as its capital. Israel
must also withdraw from all occupied Arab territories
in the Syrian Golan.
We would also like to convey our esteem and
congratulations to fraternal Lebanon and its people on
the unconditional liberation of its southern part.
The world is still amassing large quantities of
weapons of mass destruction. Those weapons endanger
international security and stability and hinder any steps
3

towards finding solutions to development problems. In
accordance with relevant resolutions of the General
Assembly, we in the Republic of Yemen stress the
importance of making the Middle East region an area
free from nuclear weapons and all weapons of mass
destruction. We also endorse the international
community's call to exert pressure on Israel to adhere
to the Non-Proliferation Treaty and to place all its
nuclear installations under international supervision.
Iraq is experiencing a human tragedy as a result
of the embargo that has been imposed on it for 10
years. While calling for the implementation of United
Nations resolutions concerning Iraq, we stress from
this rostrum the need to end that tragic situation by
lifting the embargo. It has lasted too long and has
caused very extensive damage to the entire Iraqi
population, especially women, children and elderly
persons. In the same vein, we call for a complete lifting
of the embargoes imposed on the Sudan and Libya.
With regard to the dispute over the three Arabian
Gulf islands belonging to the United Arab Emirates,
Yemen hopes that an amicable and peaceful solution to
that issue will be decided along the lines followed by
the Republic of Yemen in the resolution of its border
disputes with its neighbours.
Lastly, we welcome all the resolutions calling for
the reform of the United Nations and its structure so as
to make it more transparent and democratic, including
resolutions concerning the expansion of the
membership of the Security Council and enhancing and
strengthening the role of the General Assembly in the
maintenance of international peace and security.
It is our hope that resolutions will be adopted at
this important session to contribute to the reform and
restructuring of the United Nations and its organs in
order that it may meet the requirements of the new
century, with its increasing problems and ever more
complex inter-State relations.
It is our responsibility to make this session an
occasion to review our work and to examine the
resolutions adopted by our leaders at the Millennium
Summit so that we can transform them into tangible
reality. Doing so will further our progress towards
achieving security, stability, development and
prosperity for our countries and peoples. I am
confident that our united stance and sincere endeavours
will guarantee the success of this session and the
achievement of the desired results.


















